DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) recite one or more non-transient machine-readable mediums which appears to cover both transitory and non-transitory embodiments (see IFW: pg 7 last paragraph: … a non-transient machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (such as a signal)). The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

The Examiner suggests that the Applicant add the limitation “one or more non-transitory 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was ma
de.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0101065 A1 to Rohall et al. (“Rohall”) in view of U.S. Patent Publication No. 2013/0125058 A1 to Lee et al. (“Lee”).  
As to claim 1, Rohall discloses one or more non-transient machine-readable storage mediums comprising computer-program instructions which, upon effectuation via one or more processors of a client (Rohall: fig 1, [0024-30; 55]: CPU 105 which may be microprocessor series of instructions on tangible medium such as computer-readable media e.g. diskette 142 RAM or ROM 110 115 hard disk 152), execute operations to recursively retrieve and display one or more lineal user-generated messages on nested documents originating from disparate root media (Rohall: fig 1-8, [0007-14]: technique to maintain integrity of conversation threads even if one or more messages deleted … complete conversation thread trees may be constructed and displayed using routines which traverses the chain of links among parent and child documents [0007-8]), the instructions comprising:
at a database: using one or more non-transient machine-readable storage mediums (Rohall: fig 3, [0035-36]: master database 310 replica databases 350): 
maintaining a plurality of user-generated messages for viewing, upon request, by one or more users (Rohall: fig 4-6, [0007-14; 37-52]: … creating a shadow document from original document …  identifying one of parent and child document of sent original document and storing reference thereto in shadow document … resolving reference in shadow document to one of parent and child document and maintaining data identifying shadow documents and any references to any parent and child documents (maintaining a plurality of user-generated messages …) … presenting graphical representations of the documents (for viewing, upon request, by one or more users) in manner indicates relationships among documents [0014]);
for each of the plurality of user-generated messages, maintaining a parent identifier (Rohall: fig 4-6, [0007-14; 37-52]: fig 4 … shadow document 400 comprises original document ID 402, parent document ID 404, optional root document ID 406, zero or more child document ID 408a-n and optional meta data fields 410a-n [0041]); and
in response to the generation of an event on an indicium: at one or more processors of a server computer system (Rohall: fig 4-6, [0007-14; 37-52]: fig 5 … tree builder 236 receives request to construct a conversation thread tree … such a request may be triggered by any number of different events including specific command (in response to the generation of an event on an indicium) within notes client application 220 [0047]):
querying the plurality of lineal user-generated messages storing a parent identifier (Rohall: fig 4-6, [0007-14; 37-52]: fig 5 … tree builder 236 examines root document ID (used as a parent identifier) if value not null and resolves child document IDs 408a-n (lineal user-generated messages) identified by pointer within root document ID in a recursive manner [0047]).
Rohall did not explicitly disclose selecting one or more of the lineal user-generated messages storing a parent identifier equal to the identifier of disparate root media for which an event was generated on an indicium (emphasis added).   
Lee discloses selecting one or more of the lineal user-generated messages storing a parent identifier equal to the identifier of disparate root media for which an event was generated on an indicium (emphasis added) (Lee: fig 1-10, [0033-77]: fig 2A-C … fig 2A GUI 210 illustrates a list of root messages 212 where each of the root messages is  the root of respective hierarchy of messages (…one or more of the lineal user-generated messages storing a parent identifier equal to the identifier of disparate root media …), for example, messages 212 may be initiating messages for a set of discussion threads relating to particular topics on a “main threads” page [0037] … a user may select a particular message from messages (selecting one or more of the lineal user-generated messages) 212 of GUI 210 to request display of the associated hierarchy such as including tapping (for which an event was generated on an indicium) message 214 or clicking (for which an event was generated on an indicium) message 214 (see with [0037] - selecting one or more of the lineal user-generated messages storing a parent identifier equal to the identifier of disparate root media for which an event was generated on an indicium) [0041]).
Rohall and Lee are analogous art because they are from the same field of endeavor with respect to hierarchical messages.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the medium by Rohall.  The suggestion/motivation would have been to provide a system to display and navigate hierarchical messages in a manner that may be easily performed on devices that have small displays (Lee: [0002]).  
Rohall and Mashiach further disclose at one or more clients: by one or more processors of the one or more clients: navigating from a root document comprising media disparate from user-generated messages to a nested document (Lee: fig 1-10, [0033-77]: fig 2A-C & 5 … when a user jumps from root message to message, for example, using a shortcut to a particular message within a hierarchy (navigating from a root document  … to a nested document) [0062] … context information displayed for the message established via message shortcut includes parent messages, child messages, visual depth indicators and other context information (… comprising media disparate from user-generated messages …) allows users to quickly orient as to the relative position of the message within the message hierarchy [0063]);
retrieving and displaying indicia of the one or more lineal user-generated messages on the nested document (Lee: fig 1-10, [0033-77]: fig 2A-C & 5 as shown in GUI 210 a message’s visual representation e.g. message 214 includes message count 216 that includes top number 216 indicates unread messages associated with message 214 including direct and indirect children (retrieving and displaying indicia) and bottom number indicates total messages in subtree of hierarchy or entire hierarchy (retrieving and displaying indicia) [0039]); and
at least twice therefrom: in response to the generation of an event on an indicium (Rohall: fig 4-6, [0007-14; 37-52]: see fig 6C message 602B (root/parent) message 604B (direct child) message 608B (indirect child - at least twice therefrom);
Lee: fig 1-10, [0033-77]: fig 3 … messages 310 312 314 316 are indirect children of message 302 because at least one other message (direct child) is present on respective paths between message 302 (at least twice therefrom) and messages 310-316 in the hierarchy [0034]): 
at one or more processors of a server computer system: querying the plurality of lineal user-generated messages storing a parent identifier (Rohall: fig 4-6, [0007-14; 37-52]: …an algorithm can be used to recursively traverse the references of the parent … once the root of the conversation thread tree has been identified (… storing a parent identifier), to then recursively traverse all references to child documents (querying the plurality of lineal user-generated messages …) and in this manner, a complete tree representing the conversation thread may be determined [0009]);
selecting one or more of the lineal user-generated messages storing a parent identifier equal to the identifier of a parent message for which an event was generated on an indicium (Rohall: fig 4-6, [0007-14; 37-52]: specifically, a graphics application receives document data representing the tree nodes from memory and renders the tree graphically and nodes may be rendered with different graphic elements such as color to define relationships and by selecting one of the nodes in displayed conversation thread tree, the user can cause a low resolution display of that document [0010] …); and
at one or more clients: by one or more processors of the one or more clients: navigating to a nested document (Lee: fig 2A-C & 4, [0033-77]: fig 4 flowchart for displaying and navigating a hierarchy of messages … GUI 230 includes messages 232 234 (nested document(s)) from message hierarchy associated with message 214 [0042] … for example, in GUI 230 message 234 is currently selected as focal message (navigating to a nested document) … GUI 230 may include messages that are located two or three levels below focal message … as indirect children of a focal message are displayed [0045] …); and
retrieving and displaying indicia of the one or more lineal user-generated messages on the nested document (Lee: fig 2A-C & 4, [0033-77]: … for example, in GUI 230 message 234 is currently selected as focal message (nested document) … GUI 230 may include messages that are located two or three levels below focal message … as indirect children of a focal message are displayed (retrieving and displaying indicia of the one or more lineal user-generated messages on the nested document) [0045] … GUI 270 of fig 2C alternatively illustrates visual depth indicators 272-278 (retrieving and displaying indicia …) associated with message representations [0066] …  the root message of the hierarchy is aligned at a first point on horizontal axis … visual depth indicator 274 of direct children … visual depth indicators 274-278 associated with indirect child messages of root message (of the one or more lineal user-generated messages on the nested document) [0070]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Rohall and Lee disclose retrieving and displaying identifying information on one or more users with messages nested twice or more relative to the disparate root media (Lee: fig 2A-C & 4, [0033-77]: a message representation includes information from associated message (a message representation includes information from associated message), for example, author information with message … labels such as user-flagged, important, unimportant, substantive, question … student type, location, owner type (see with fig 3 messages 310 312 314 are nested twice from message 302 - information on one or more users with messages nested twice or more relative to the disparate root media)[0038]).
For motivation, see rejection of claim 1.
As to claim 3, see similar rejection to claim 2 where the medium is taught by the medium.
As to claim 3, Rohall and Lee further disclose retrieving and displaying identifying information on one or more users with messages nested twice or more relative to another user-generated message thread (Lee: fig 2A-C & 4, [0033-77]: a message representation includes information from associated message (a message representation includes information from associated message), for example, author information with message … labels such as user-flagged, important, unimportant, substantive, question … student type, location, owner type (see with fig 3 message 316 are nested twice from message 308 - information on one or more users with messages nested twice or more relative to the disparate root media)[0038]).
For motivation, see rejection of claim 1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0101065 A1 to Rohall et al. (“Rohall”) in view of U.S. Patent Publication No. 2013/0125058 A1 to Lee et al. (“Lee”) and further in view of U.S. Patent Publication No. 2018/0181662 A1 to Mashiach et al. (“Mashiach”).
As to claim 4, Rohall and Lee disclose the medium of claim 1.
For motivation, see rejection of claim 1.
Rohall did not explicitly disclose comprising instantiating a superlatively nested document upon traversing at least twice to nested documents comprising user-generated messages; entering a string; and generating an event on an indicium (emphasis added).
Mashiach disclose comprising instantiating a superlatively nested document upon traversing at least twice to nested documents comprising user-generated messages; entering a string; and generating an event on an indicium  (emphasis added) (Mashiach: fig 3-6: [0049-80]: social-networking system 160  may identify high-quality (superlatively) public user posts related to trending topics and present the identified posts in commentary module responsive to selection by user [0055]  … social-networking system 160 may generate a structured query in response to a text query “show me friends of my girlfriend” (entering a string) with reference to “Stephanie” as particular node 202 while “friends” correspond to other user nodes 202 edge (first-degree friends but could also be second- third- degree friends) (at least twice to nested documents) … bringing together virtual indexes of content based on relation of that content to social-graph elements and/or finding content related to you and (superlatively nested document upon traversing at least twice to nested documents comprising user-generated messages)  [0044] … … user may interact “view more” button to request viewing more posts (generating an event on an indicium) and it may retrieve and display additional posts in response [0080]).
Rohall, Lee and Mashiach are analogous art because they are from the same field of endeavor with respect to social networking.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Mashiach into the medium by Rohall and Lee.  The suggestion/motivation would have been to provide a system to identify high-quality (superlatively) public user posts related to a trending topic (Mashiach: [0005]).  
As to claim 5, Rohall, Lee and Mashiach disclose in response to the generation of an event on an indicium media, navigating from a document comprising disparate root media to a nested document comprising one or more lineal user-generated messages; and, at least twice therefrom, navigating to a nested document also comprising one or more lineal user-generated messages (Mashiach: fig 3-6: [0049-80]: fig 3 user vertical P1 … post vertical P2 … photo vertical P3 each with identifiers and particular types of objects (… navigating from a document comprising disparate root media to a nested document…) [0051] … objects stored in vertical 164 indexed by search indices … aggregator 320 receives search query and distributes search query to each vertical (… to a nested document comprising one or more lineal user-generated messages; and, at least twice therefrom, navigating to a nested document also comprising one or more lineal user-generated messages) [0052-53] … posts may be ordered based on one or more features, as an example, posts may be ordered by recency of creation (navigating to a nested document also comprising one or more lineal user-generated messages) [0079] … commentary module 530 may comprise an infinite scrolling function (navigating to a nested document also comprising one or more lineal user-generated messages) such that a user may scroll down to view posts that are not presently displayed (in response to the generation of an event on an indicium media …)… interprets the user’s scrolling down to end of commentary module 530 as request to view additional posts and it may retrieve one or more additional posts for display responsive to user’s request (… navigating from a document comprising disparate root media to a nested document comprising one or more lineal user-generated messages) … user may interact “view more” button to request viewing more posts (in response to the generation of an event on an indicium media …) and it may retrieve and display additional posts in response (… navigating from a document comprising disparate root media to a nested document comprising one or more lineal user-generated messages) [0080]).
For motivation, see rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455